United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.A., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Beckley, WV, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 17-1010
Issued: September 6, 2017

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On April 10, 2017 appellant filed an application for review of a February 2, 2017
decision of the Office of Workers’ Compensation Programs (OWCP), OWCP File No.
xxxxxx805, in which an OWCP hearing representative affirmed an April 14, 2016 decision
which denied appellant’s traumatic injury claim.2 The appeal was docketed as OWCP File No.
17-1010.
In the February 2, 2017 decision, an OWCP hearing representative noted that appellant
had another claim for right shoulder, lumbar, thoracic, and cervical strains occurring on
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

On February 23, 2016 appellant had filed a traumatic injury claim (Form CA-1) alleging that she injured her
head, neck, back, and right side on February 1, 2016 when she lost her balance and fell while in the performance of
duty as a telephone triage nurse.

February 12, 2002 while pulling a patient up in bed, OWCP File No. xxxxxx650. He advised
that on May 4, 2005, appellant sustained low back pain as a result of helping a patient in a
wheelchair, OWCP File No. xxxxxx767. The hearing representative indicated that on
November 2, 2008 appellant sustained neck and lumbar strains while assisting a patient back into
bed, OWCP File No. xxxxxx505. He noted that a “careful and thorough review of the medical
evidence in the case at issue (and OWCP File Nos. xxxxxx650, xxxxxx767, and xxxxxx505)
fails to reflect medical evidence in which a physician has displayed an accurate history of injury,
definitive diagnosis, and indicated unequivocally that the diagnosed condition is causally related
to the accepted employment trauma....”3 The Board is unable to view OWCP File Nos.
xxxxxx650, xxxxxx767, and xxxxxx505 on the Integrated Federal Employees’ Compensation
System.
The Board has duly considered the matter and notes that the case is not in posture for a
decision. The claim before the Board, OWCP File No. xxxxxx805, pertains to a claim where
OWCP denied appellant’s traumatic injury claim for head, neck, back and right side conditions,
which occurred on February 1, 2016, because the weight of the medical evidence failed to
establish that these conditions were causally related to the February 1, 2016 work incident. In
the February 2, 2017 decision, OWCP’s hearing representative noted reviewing evidence from
OWCP File Nos. xxxxxx650, xxxxxx767, and xxxxxx505 in reaching his decision. However, as
noted, OWCP File Nos. xxxxxx650, xxxxxx767, and xxxxxx505 are not presently accessible by
the Board. Pursuant to its procedures, OWCP has determined that cases should be combined
where correct adjudication depends on cross-referencing between files.4 For a full and fair
adjudication, the Board must be able to review the contents of OWCP File Nos. xxxxxx650,
xxxxxx767, and xxxxxx505.
The case will be remanded to OWCP to combine these claim files.5 Following this and
such other development as deemed necessary, OWCP shall issue an appropriate merit decision
on the matter to preserve appellant’s appeal rights.

3

The hearing representative also indicated that there was evidence that appellant had a low back injury on
April 14, 2001 that had been developed by OWCP under File No. xxxxxx345. However, he did not indicate that he
had reviewed or considered evidence from that claim file. OWCP File No. xxxxxx345 is not before the Board on
the present appeal.
4

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
5

OWCP shall also consider whether, pursuant to its procedures, OWCP File No. xxxxxx345 should be combined
with the present claim.

2

IT IS HEREBY ORDERED THAT the February 2, 2017 decision be set aside and the
matter remanded to OWCP for further proceedings consistent with this order.
Issued: September 6, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

